DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The amended specification filed 02/07/2020 will be entered however is missing the U.S. Patent No. (see paragraph [0001]).   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Independent claims 1 and 11 recites “a first identification tag that is unique to the first data file and represents a path to the first data file, wherein the first identification tag includes a plurality of time values relates to the first data file.  Upon review of the specification there lacks support of an identification tag including a plurality of time values or assigning multiple time values to an identification tag.  The specification does support multiple different time values being associated with or corresponding to a file, but not where they are included under or assigned to one identification tag.  In should be noted the term “identification tag” is not present in the specification.  The use of the term “tag” in the specification has been associated with multiple tags having individual values/indicators associated with the tags.  
It the Examiner has overlooked looked the portion of the specification that supports the features of an individual identification tag with multiple time values, the Application should clearly point to it (by page and paragraph number) in response to this action.

Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In particular the specification lacks support or teachings of a first identification tag includes a plurality of time values relates to the first data file.  It is unclear how one skilled in the art would assign a plurality of time values to one identification tag.

Allowable Subject Matter
Claims 1-20 would be allowable if clear support and description for the current claim limitations are present in the specification.  An official decision on allowability will be determined upon review of the Applicant’s arguments and/or amendments to the above 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea Long whose telephone number is (571)270-1055.  The examiner can normally be reached on Monday - Thursday 6:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA N LONG/Primary Examiner, Art Unit 2175